July 9, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     MCNEIL INTERESTS, INC., Appellant

NO. 14-12-01142-CV                          V.

                   JAMES G. QUISENBERRY, JR., Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, James G.
Quisenberry, Jr., signed October 11, 2012, was heard on the transcript of the
record. We have inspected the record and find the trial court erred in finding that
the claims of appellant, McNeil Interests, Inc., on the $600,000 Amegy note and
the $100,000 McNeil Interests note are barred by res judicata. We therefore order
that the portions of the judgment in favor of James G. Qusienberry, Jr. on McNeil
Interests, Inc.’s claims on the $600,000 Amegy note and the $100,000 McNeil
Interests note are REVERSED and ordered severed and REMANDED for
proceedings in accordance with this court’s opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We order that all costs incurred by reason of this appeal be paid by appellee,
James G. Quisenberry.

      We further order this decision certified below for observance.